Order entered September 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01503-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator

                 Original Proceeding from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-7655-S

                                            ORDER
       The Court has received a letter from relator requesting the return of the exhibits filed with

this Court in a number of cases. We treat the letter as a motion for the return of the exhibits and

DENY the motion.


                                                      /s/    JIM MOSELEY
                                                             JUSTICE